DETAILED ACTION
The papers submitted on 30 August 2021, amending claims 1-5, 7, 9-14, 16, adding claim 22-23, and canceling claims 6, 8, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-14, 20-21, in the reply filed on 30 August 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden for search/examination.  This is not found persuasive because it does not address the independence or distinctness of the inventions or all sources of burden imposed by the inventions. A serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search. Arguments of convenience or coextensiveness are insufficient showing to demonstrate that there is no undue burden.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement filed 24 October 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Notably, U.S. Patent Document E does not exist and should read US 4,690,097 A. No copy of Foreign Patent Document A WO-2017/203136 was submitted. Both of these missing and struck through references have been included by the Examiner of the PTO-892.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-12, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hijikata et al. (US 2016/0250367 A1) in view of Moffitt et al. (US 2015/0054203 A1) and Bernard (WO 2017/203136 A1).
Regarding claim 1, Hijikata discloses a plasma treatment system applied to PET bottles (a sterilization system for PET bottles includes injecting plasma into the bottles to treat the bottles; paragraph {00071), the system comprising: 
a plasma nozzle disposed along a bottle filling line (multiple plasma nozzles are disposed along a PET bottling filling line; figure 1; paragraphs [0013)-(0014], {00251) and configured to issue therefrom a plasma onto PET bottles (plasma may be introduced to multiple 
Hijikata does not appear to expressly disclose a treatment for repairing scratches to PET bottles, the treatment being suitable for repairing scratches.
However, Moffitt discloses a treatment for repairing scratches to PET bottles, the treatment being suitable for repairing scratches (scratches and scuffs on refillable PET bottle surfaces are repaired by applying a heat including a plasma arc to the outer surface that repair the scratches; paragraphs [0006], [0016]-[0018], [0026]).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Hijikata to include repairing scratches of Moffitt, in order to provide a system with means to repair and refurbish a packaging material that restores the visual appearance of the package with a range of heating options that could include a plasma arc, allowing an extended life cycle of the bottle or other package by up to an additional 50 return cycles (Moffitt; paragraphs [0026], [0082]-[0083]).
Further regarding claim 1, Hijikata does not disclose a treatment for preforms and closures. 
However, Bernard discloses a treatment for preforms and closures (the insides of both thermoplastic preforms and caps (closures) are treated with hydrogen peroxide for decontamination, then with a plasma to reduce hydrogen peroxide residues; paragraphs [0048], [0050], [0071]-[0072); figures 1a-1 c, 3a-3c). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Hijikata to include repairing scratches of Moffitt, in order to provide a system with means to decontaminate the surfaces of preforms before being blown into final containers, as well as the caps that are used to close the bottle to produce sterile 
Regarding claim 2, Hijikata further discloses wherein the plasma nozzle include any of a single nozzle, a stationary nozzles, or a rotary nozzles (plasma can be introduced to bottles either by a single nozzle, multiple stationary nozzles arranged along a bottle conveyance path, or by a nozzle that follows a bottle being conveyed, such as through a rotating star wheel; paragraphs (0007], [0013]-[0015], (0037], [0069]).
Regarding claim 3 and/or 4, Bernard discloses wherein the nozzle is positioned between 1 mm and 10 mm above the PET element (the end of the plasma injection nozzle is located from about 0.02 to 0.8 centimeter (0.2 to 8 mm) above the PET hollow body being treated; paragraphs [0037], [0071]-[0072]).
Regarding claim 5, Bernard discloses a plasma nozzle positioned to treat the inside of a neck finish comprising where a plug seal comprising the closure establishes a seal (the insides of thermoplastic plug caps used to close (seal) containers from preforms (inside of a neck finish plug seal closure) are treated with hydrogen peroxide for decontamination, then with a plasma to reduce hydrogen peroxide residues; paragraphs [0026], [0029]-[0036], [0050], [0065]; figures 3a-3c).
Regarding claim 7 and/or 10, Hijikata further discloses the plasma nozzle is configured to treat a plurality of PET bottles before closures are coupled with the plurality of PET bottles (for a stream of PET bottles running through a filling line, plasma treatment can occur at various locations within aseptic chamber 2 of the filling line, where the filling section 8 and lid fastening apparatus 9 where lids are coupled to the filled bottles occurs after plasma treatment; figure 1; paragraphs [0062]-[0065]).
Regarding claim 11, Bernard discloses plasma nozzles positioned to treat all parts of a neck finish (all surface parts of the insides of thermoplastic plug caps used to close (seal) containers from preforms (all parts of a neck finish) are treated with hydrogen peroxide for 
Regarding claim 12, Hijikata further discloses wherein the plasma nozzles includes a plurality of nozzles that are arranged into a staggered configuration, a straight configuration, or a combination thereof (plasma is introduced by a plurality of nozzles arranged along a semicircular bottle conveyance path (a staggered configuration); figure 1; paragraph [0013]).
Regarding claim 22 and/or 23, Bernard discloses that the plasma application is for a short duration of 0.3 s to 0.6 s. The skilled artisan would recognize that such times are result effective variables related to the rate at which the nozzle passes the bottle and therefore the skilled artisan would find the claimed nozzle translations rates of 10-75 mm/s and/or 25 mm/s to be prima facie obvious. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hijikata et al. (US 2016/0250367 A1) in view of Moffitt et al. (US 2015/0054203 A1) and Bernard (WO 2017/203136 A1) as applied to claim 1 above, further in view of Schmelzer (US 5,215,622 A).
Hijikata does not appear to expressly disclose treatment in a bottle labeler.
However, Schmelzer discloses a treatment in a bottle labeler (bottles are fed into a bottle labeling machine housing 21 where a label is applied while the bottles rotate around turntable 2, and are then fed into starwheel 7 with a curved support 30 for coating a liquid treatment onto the labelled bottles before leaving the label machine via conveyor 11; figure 1; column 3, lines 30-58, 67-68; column 4, lines 1-19). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of modified Hijikata to include the bottle labeler location of Schmelzer, in order to provide a system with means to both apply a bottle label and treat the .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hijikata et al. (US 2016/0250367 A1) in view of Moffitt et al. (US 2015/0054203 A1) and Bernard (WO 2017/203136 A1) as applied to claim 1 above, further in view of Fukuta et al. (US 4,690,097 A).
Hijikata further discloses wherein the plasma nozzles includes a plurality of nozzles that are arranged into a staggered configuration, a straight configuration, or a combination thereof (plasma is introduced by a plurality of nozzles arranged along a semicircular bottle conveyance path (a staggered configuration); figure 1; paragraph [0013]).
Modified Hijikata does not appear to expressly disclose 8 plasma nozzles.
However, Fukuta discloses a plasma treatment for a resin surface uses a plurality of plasma injection nozzles 24 in spray head 23, where the plurality includes 9 nozzles (abstract, figures 8, 9; column 6, lines 19-30). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of modified Hijikata to include at least 8 nozzles of Fukuta, in order to provide a system with means to both apply a plasma treatment with a uniform distribution that eliminates irregular treatment of materials with complicated shapes (Fukuta; column 6, lines 52-60).
 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (WO 2017/203136 A1) in view of Bettle (US 6,298,638 B1).
Regarding claim 20, Bernard discloses a plasma treatment system for repairing defects in polymer closures (a system is used to reduce hydrogen peroxide residues (repairing defects) from containers and thermoplastic plugs used to close them (polymer closures) by applying plasma to the closures; paragraphs [0005]-[0010], [0029]-[00311), the system comprising: 
one or more plasma nozzles disposed along a bottle filling line; and 

Bernard does not appear to expressly disclose a multiplicity of polymer closures being processed by way of a conveyor or a rail of the bottle filling line.
However, Bettle discloses a multiplicity of polymer closures being processed by way of a conveyor or a rail of the bottle filling line (a process for blow-molding, filling and capping plastic (polymer) bottles includes a conveyor with positive control of each cap (polymer closure) that enters the capping machine 15; figure 1; column 3, lines 9-12; column 5, lines 21-54 ). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Bernard to include the closures of Bettle, in order to provide a system with means to control the positioning of individual caps used in a filling line so that caps are not lost or able to jam other machine mechanisms that could force a shutdown (Bettle; column 5, lines 51-54).
Regarding claim 21, Bernard discloses the defects include gas marks and scratches disposed in any of the multiplicity of polymer closures (residual hydrogen peroxide (gas mark defects) in any of the thermoplastic plug closures are reduced by plasma application; paragraphs [0005)-(0010], [0029)-(00311).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KURODA; Shin-ichi et al.
US 2008/0110852 A1
Duclos; Yves-Alban
US 2008/0035613 A1
DEAU; Thierry
US 2018/0044793 A1
Andersen; Jorn W.
US 4,522,770 A
Bianchini; Cedric et al.
US 10,994,467 B2
Montgomery; David B. et al.
US 5,318,806 A
BAST TIM et al.
EP 2 960 057 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742